Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed on July 19, 2022, is acknowledged and has been entered. 
	The Appendix filed July 19, 2022, is acknowledged and has been considered.
	Claims 4, 8, and 19 have been canceled.
Claims 1, 2, 5-7, 13, and 14 have been amended.
	Accordingly, claims 1, 2, 5-7, 13-16, 18, 22-27, 30, 49, and 50 are currently being examined. 

NEW GROUND OF REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 6, 7, 13, 14-16, 18, 22-27, 30, 49, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 1 was amended after the filing date. The limitation of “a fixed dose of 2400 mg or more” in claim 1 has no clear support in the specification as originally filed. Applicants argue that support for the amended claim 1 can be found throughout the specification as originally filed, e.g., in the paragraph bridging pages 24-25. However, the referred paragraph states: “In some embodiments, for each of the at least one cycles, one dose of the anti-IL-8 antibody may be administered at a fixed dose ranging from 100 mg to 10,000 mg, from 200 mg to 400 mg, from 400 mg to 600 mg, from 600 mg to 800 mg, from 800 mg to 1000 mg, from 1000 mg to 1200 mg, from 1200 mg to 1400 mg, from 1400 mg to 1600 mg, from 1600 mg to 1800 mg, from 1800 mg to 2000 mg, from 2000 mg to 2200 mg, from 2200 mg to 2400 mg, from 2400 mg to 3000 mg, from 3000 mg to 3600 mg, or from 3600 mg to 5000 mg”. The specification does not support for the open-ended range of “2400 mg or more”. Thus, the subject matter claimed in claims 1 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed.
Similarly, claim 14 was amended after the filing date. The limitation of “2400 mg or more anti-IL-8 antibody” and “3600 mg or more anti-IL-8 antibody” in claim 14 has no clear support in the specification as originally filed.
Claims 2, 6, 7, 13, 15, 16, 18, 22-27, 30, 49, and 50 are also rejected because they are dependent on claim 1 and encompass the new matter.
Conclusion
No claims are allowed.
Claims 1, 2, 6-7, 13-16, 18, 22-27, 30, 49, and 50 are rejected.
Claims 5 is objected because these claims are dependent on claim 1. 
All other rejections and objects set forth in previous Office Action of April 19, 2022 are hereby withdrawn in view of the claim amendments, Applicant’s arguments and Appendix of July 19, 2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642